Detailed Action
Summary
1. This office action is in response to the amendment filed on August 17, 2021. 
2. Applicant has canceled claims 5 and 15.
3. Applicant has amended claims 1, 3-5, 10,11,13,14 and 20.
4. Claims 1-4, 6-14 and 16-20 are pending and has been examined. 
5. Claim objections and Specification objection have withdrawn.
Drawings
6. The drawings submitted on 01/29/2020 are acceptable.
Response to Amendment
7. Applicant’s arguments, filed August 17, 2021 with respect to the amended claim 1 have been fully considered and are persuasive (see the allowable subject matter). The claim rejection under U.S.C 102 has been withdrawn.
EXAMINER’S AMENDMENT
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aly Z. Dossa on 08/23/2021.
Title of specification is amended as follows:
SYSTEM AND METHOD FOR SHORT DETECTION IN A COMPUTING DEVICE.
 
Allowable subject matter
9. Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “in response to the determination, initiate remediation of the short circuit; and after initiating the remediation: make a second comparison of the first voltage to the second voltage; make a second determination, based on the second comparison, that the first electrical contact is no longer connected to the second electrical contact via the short circuit; and after making the second determination, continue the remediation of the short circuit."
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “in response to the determination, initiate remediation of the short circuit; and after initiating the remediation: make a second comparison of the first voltage to the second voltage; make a second determination, based on the second comparison, that the first electrical contact is no longer connected to the second electrical contact via the short circuit; and after making the second determination, continue the remediation of the short circuit.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6-10, claims 2-4 and 6-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-14 and 16-20, claims 12-14 and 16-20 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/
Examiner, Art Unit 2839